Name: Council Regulation (EEC) No 2178/84 of 23 July 1984 amending for the third time Regulation (EEC) No 171/83 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 28 . 7 . 84 Official Journal of the European Communities No L 199/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2178/84 of 23 July 1984 amending for the third time Regulation (EEC) No 171 /83 laying down certain technical measures for the conservation of fishery resources species, in accordance with Community legislation and the common fisheries policy, where such measures apply only to fishermen of the Member State concerned, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas, under Article 2 of Regulation (EEC) No 170/83 , the Council has to work out, in the light of the available scientific advice and, in particular, of the report prepared by the Scientific and Technical Committee for Fisheries, the conservation measures necessary to achieve the aims set out in Article 1 of that Regulation ; Whereas Regulation (EEC) No 171 /83 (2), as last amended by Regulation (EEC) No 1637/84 ('), lays down general rules for the fishing of biological resources found in Community waters ; Whereas the method of measuring edible crabs and spinous spider crabs should be specified ; Whereas it is possible to use the simplified procedure laid down in Article 19 of Regulation (EEC) No 171 /83 to introduce a closed season for sprat and ' herring fishing in certain United Kingdom waters ; whereas the specific provision which regulated this operation can henceforth be repealed ; Whereas provision should be made for greater flexi ­ bility in the introduction of national measures meeting increased requirements as regards conservation of Article 1 Regulation (EEC) No 171 /83 is hereby amended as follows : 1 . Article 1 1 (4) is replaced by the following : '4 . The size of a fish shall be measured from the tip of the snout to the end of the tail fin . The size of nephrops and lobsters shall be defined as the length of the cephalothorax measured parallel to the mid-line from the back of either eye-socket to the distal edge of the cephalothorax and as the total length measured from the tip of the rostrum to the rear end of the telson , not including the setae . A nephrops or a lobster shall be con ­ sidered undersized if either the cephalothoracic length or the total length is less than the specified minimum length . The size of edible crabs shall be defined as the maximum width of the cephalothorax measured perpendicular to the mid-line of the cephalothorax . The size of spinous spider crabs shall be defined as the maximum length of the cephalothorax measured along the mid-line from between the tips of the rostrum to the distal edge of the cephalo ­ thorax . The size of a mollusc shell shall correspond to the measurement of the longest part of the shell . (') OJ No L 24, 27 . 1 . 1983 , p . 1 . ( ;) OJ No L 24, 27 . 1 . 1983 , p . 14 . O OJ No L 1 56 , 13 . 6 . 1984 , p . 1 . No L 199/2 Official Journal of the European Communities 28 . 7 . 84 In cases where only nephrops tails are landed , length may be expressed as tail length . In such cases, tail length shall be measured in millimetres from the front edge of the first tail segment to the rear end of the telson , not including the setae . The tail shall be measured flat with the segments unstretched .' 2 . Article 1 5 is amended as follows : (a) paragraph 2 is deleted ; (b) paragraphs 3 and 4 become paragraphs 2 and 3 respectively. 3 . Article 20 ( 1 ) is replaced by the following : '1 This Regulation shall apply without prejudice to national technical measures, going beyond its minimum requirements, which are applicable only to fishermen of the Member State concerned and which are intended either to ensure better manage ­ ment and better use of fish, crustaceans and molluscs in such a way as to limit the quantity and improve the quality of the species caught or to establish special measures not provided for by this Regulation for the species and areas concerned, provided that such measures are compatible with Community law and in accordance with the common fisheries policy.' 4 . In Annex VI , for lobster (Hommarus gammarus) in region 2, except Skagerrak and Kattegat, the minimum size of '26 cm overall length ' is replaced by the minimum size of '24 cm overall length '. 5 . Annex VII is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1984. For the Council The President J. O'KEEFFE